Exhibit 10.1

JOINDER AGREEMENT

Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of April 30, 2013 by and among Gladstone Business Investment, LLC,
Gladstone Management Corporation, as Servicer, the Lenders and Managing Agents
parties thereto from time to time, and Key Equipment Finance, a division of
KeyBank National Association, as Administrative Agent (as amended, modified or
restated from time to time, the “Credit Agreement”). Capitalized terms used and
not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Credit Agreement.

East West Bank (the “New Managing Agent”), East West Bank (the “New Lender”; and
together with the New Managing Agent, the “New Lender Group”), the
Administrative Agent, the Borrower and the Servicer agree as follows:

1. Borrower has requested that the New Lender Group become a “Lender Group”
under the Credit Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Administrative Agent and (ii) the date of this
Joinder Agreement.

3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent and the New Lender (i) confirms that it has received a copy of the Credit
Agreement and such Transaction Documents and other documents and information
requested by it, and that it has, independently and without reliance upon
Borrower, Servicer, any Lender, any Managing Agent or the Administrative Agent,
and based on such documentation and information as it has deemed appropriate,
made its own decision to enter into this Joinder Agreement; (ii) agrees that it
shall, independently and without reliance upon Borrower, Servicer, any Lender,
any Managing Agent or the Administrative Agent, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
any of the Transaction Documents; (iii) appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers and discretion under the Credit Agreement and the Transaction Documents
as are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
(iv) agrees that it shall perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Managing Agent and a Lender, respectively; (v) specifies as
its address for notices the office set forth beneath its name on the signature
pages of this Joinder Agreement; and (vi) in the case of the New Lender,
appoints and authorizes the New Managing Agent as its Managing Agent to take
such action as a managing agent on its behalf and to exercise such powers under
the Credit Agreement, as are delegated to the Managing Agents by the terms
thereof.

4. On the Effective Date of this Joinder Agreement, both of the New Managing
Agent and the New Lender shall join in and be a party to the Credit Agreement
and, to the extent provided in this Joinder Agreement, shall have the rights and
obligations of a Managing Agent, and a Lender, respectively, under the Credit
Agreement.

5. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

6. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written below, such execution being made on Schedule I hereto.

* * * * *

1

Schedule I
to
Joinder Agreement
Dated September 19, 2014

         
Section 1.
       
 
        The “Commitment” with respect to the New Lender is:

East West Bank
  $ 38,000,000.00  

     
Section 2.
 

 
 
The “Group Advance Limit” with respect to the New Lender Group is
$38,000,000.00.

NEW LENDER:
  EAST WEST BANK

By:      /s/ Emma Wang       Name: Emma Wang
Title: VP


Address for notices:

      NEW MANAGING AGENT:  
[135 N. Los Robies Avenue, 7th Floor
Pasadena, California 91101
Fax:       ]
[2223 Washington St., Suite 306
Newton, Massachusetts 02462
Attn: Emma Wang
Fax:       ]
EAST WEST BANK

By:      /s/ Emma Wang       Name: Emma Wang
Title: VP


Address for notices:

[135 N. Los Robies Avenue, 7th Floor
Pasadena, California 91101
Fax:       ]

[2223 Washington St., Suite 306
Newton, Massachusetts 02462
Attn: Emma Wang
Fax:       ]

Consented to this       19th       day of September, 2014 by:

KEY EQUIPMENT FINANCE,
A DIVISION OF KEYBANK NATIONAL ASSOCIATION,


as Administrative Agent

By:      /s/ Richard S. Andersen      
Name: Richard S. Andersen
Title: Designated Signer


GLADSTONE BUSINESS INVESTMENT, LLC,


as Borrower

By:      /s/ David Watson—
Name: David Watson
Title: CFO and Treasurer


GLADSTONE MANAGEMENT CORPORATION,


as Servicer

By:            /s/ David Gladstone      
Name: David Gladstone
Title: Chairman and CEO


2